     Case 6:20-cv-00242-JDK Document 2 Filed 05/08/20 Page 1 of 7 PageID Electronically
                                                                         #: 32          Submitted
                                                                                                12/3/2019 4:25 PM
                                                                                        Gregg County District Clerk
                                                                                        By: Elisha Calhoon ,deputy



                                         2019-2302-A
                               CAUSE NO.____________________

Yin Investments USA, L.P.                             §             IN THE DISTRICT COURT
                                                      §
         Plaintiff,                                   §
                                                      §
                                                      §
                                                              188TH
v.                                                    §       _________ JUDICIAL DISTRICT
                                                      §
ASPEN AMERICAN INSURANCE                              §
COMPANY                                               §
                                                      §
         Defendant.                                   §         OF GREGG COUNTY, TEXAS

        PLAINTIFF’S ORIGINAL PETITION AND REQUESTS FOR DISCLOSURE

TO THE HONORABLE JUDGE OF SAID COURT:

         NOW COMES YIN INVESTMENTS USA, L.P., Plaintiff in the above styled and

numbered cause, and files this its Original Petition complaining of ASPEN AMERICAN

INSURANCE COMPANY (sometimes referred to as “Defendant” herein), and for cause of action

respectfully shows the Court as follows:

                               I. DISCOVERY CONTROL PLAN

         1.1     The Plaintiff intends that discovery in this case shall be conducted under Level 2

pursuant to Rule 190.3 of the Texas Rules of Civil Procedure. Pursuant to Rule 47(c)(4) of the

Texas Rules of Civil Procedure, Plaintiff seeks monetary relief over $200,000 but not more than

$1,000,000.

                                           II. PARTIES

         2.1     Plaintiff, Yin Investments USA, L.P., is a domestic limited partnership, formed and

existing under the laws of the State of Texas.




PLAINTIFF’S ORIGINAL PETITION AND REQUESTS FOR DISCLOSURE                                    PAGE 1
  Case 6:20-cv-00242-JDK Document 2 Filed 05/08/20 Page 2 of 7 PageID #: 33



       2.2     Defendant, Aspen American Insurance Company, is reportedly a Texas authorized

insurance company permitted to conduct business in the state of Texas. Defendant may be served

through its registered agent for service, Corporation Service Company, at the registered address of

211 E 7th Street Suite 620, Austin, Texas 78701.

                                   III. JURISDICTION AND VENUE

       3.1     This Court has venue over this action pursuant to Sections 15.002(a)(1) of the Texas

Civil Practice & Remedies Code because Gregg County is the county in which all or a substantial

part of the events or omissions giving rise to the claim occurred. This Court has jurisdiction over

this action as the damages sought are within the jurisdictional limits of the court.

                                 IV. STATEMENT OF FACTS

       4.1     Plaintiff is the owner of commercial property located 501 TX-63 Spur, Longview,

Texas 75601 (the “Property”). On or about March 10, 2018, the Property was damaged as a result

of hail and wind during a storm event.

       4.2     Defendant issued a commercial insurance policy (the “Policy”) to Plaintiff which

covered the Property from certain damages or losses incurred such as hail damage during a storm

event. The Policy issued by Defendant insured the Property from December 12, 2017 to December

12, 2018.

       4.3     Plaintiff would show it timely filed a claim with Defendant as required under the

Policy for the repair or replacement of the damages to the Property caused by hail and wind during

the storm event. Plaintiff would show that Defendant does not dispute the damages incurred to the

Property are covered under the Policy. Following an evaluation of the claim by Defendant, a

disagreement arose between Plaintiff and Defendant regarding the extent of the damages and the

repair and replacement costs necessary to return the Property to the condition it had prior to the




PLAINTIFF’S ORIGINAL PETITION AND REQUESTS FOR DISCLOSURE                                  PAGE 2
  Case 6:20-cv-00242-JDK Document 2 Filed 05/08/20 Page 3 of 7 PageID #: 34



storm event. Defendant has not paid for costs to repair or replace the damage covered under the

Policy and caused by the storm event.

       4.4     Plaintiff retained a roof service company to investigate and provide an estimate

regarding the damages sustained to the Property. Plaintiff would show that the reasonable costs

for the necessary scope of work total $553,387.14.

                                V. CONDITIONS PRECEDENT

       5.1     All conditions precedent to Plaintiff’s causes of action have been performed or have

occurred. Despite demand by Plaintiff that Defendant pay the amounts due under the Policy,

Defendant has failed and refused and continues to fail and refuse to pay the total value of the claim

for which it is obligated to pay under the Policy.

                                 VI. BREACH OF CONTRACT

       6.1 Plaintiff and Defendant, entered into the Policy specified herein in which

Defendant agreed to provide the necessary scope of repairs for damage to the Property for the

covered damages caused to the Premises and furnish all necessary labor and materials according

to the terms of agreement outlined in the Policy. Plaintiff has complied with its obligations as

required and necessary under the express terms of the Policy with Defendant or has been prevented

by Defendant from doing so. All conditions precedent to Plaintiff’s right of recovery pursuant to

the Policy have occurred. As a result of Defendant’s refusal to comply with its obligations to

Plaintiff under the Policy, Defendant has breached the Policy with Plaintiff.

       6.2     Plaintiff adopts the foregoing allegations set forth above which show that as a

result, Plaintiff is entitled to reasonable attorneys’ fees as allowed by Texas Civil Practice &

Remedies Code §38.001 et. seq. and the Texas Insurance Code. Plaintiff presented demand for its

reasonable attorneys’ fees on April 9, 2019, more than thirty (30) days have expired since Plaintiff




PLAINTIFF’S ORIGINAL PETITION AND REQUESTS FOR DISCLOSURE                                    PAGE 3
  Case 6:20-cv-00242-JDK Document 2 Filed 05/08/20 Page 4 of 7 PageID #: 35



first presented demand for payment to Defendant. Plaintiff retained the undersigned counsel to

recover the amounts owed. Defendant is bound and obligated to pay Plaintiff for the reasonable

attorneys’ fees and costs related to the collection of such sums pursuant to the provisions of Texas

Civil Practice & Remedies Code §38.001 et.seq. and the Texas Insurance Code. All conditions

precedent to Plaintiff’s right of recovery have occurred or have been prevented by Defendant’s

conduct. Plaintiff has complied with all pre-suit requirements of the Texas Insurance Code prior

to the filing of this lawsuit.

   VII. TEXAS DECEPTIVE TRADE PRACTICES CONSUMER PROTECTION ACT

        7.1     Plaintiff adopts the foregoing allegations set forth above which show that as a

result, Plaintiff is a consumer of Defendant under the Texas Deceptive Trade Practices—Consumer

Protection Act (DTPA), Section 17 et seq. of the Texas Business and Commerce Code, in that

Plaintiff sought and acquired goods or services from Defendant by purchasing them.

        7.2     Defendant is guilty of false, misleading, or deceptive acts or practices in the conduct

of any trade or commerce in violation of the DTPA in the following respects:

                        a. Defendant violated Section 17.46(b)(5) of the Texas Business and
                Commerce Code by representing that its goods or services would have
                sponsorship, approval, characteristics, ingredients, uses, benefits, or
                quantities which they did not have;
                        b. Defendant violated Section 17.46(b)(7) of the Texas Business and
                Commerce Code by representing that goods or services would be of a
                particular standard, quality, or grade when they were of another;
                       c. Defendant violated Section 17.46(b)(9) of the Texas Business and
                Commerce Code by advertising goods or services with an intent not to sell
                them as advertised;
                         d. Defendant violated Section 17.46(b)(12) of the Texas Business
                and Commerce Code by representing that an agreement confers or involves
                rights, remedies, or obligations which it did not have or involve;
                       e. Defendant violated Section 17.50(a)(2) of the Texas Business and
                Commerce Code by breaching express or implied warranties that the
                services contracted for would be as represented and fit for the particular



PLAINTIFF’S ORIGINAL PETITION AND REQUESTS FOR DISCLOSURE                                      PAGE 4
  Case 6:20-cv-00242-JDK Document 2 Filed 05/08/20 Page 5 of 7 PageID #: 36



               purpose for which they were purchased, namely, the repair or replacement
               of commercial property damaged by a covered loss;
                       f. Defendant violated Section 17.50(a)(3) of the Texas Business and
               Commerce Code by using false, misleading, or deceptive acts or practices
               that were unconscionable actions or courses of action by taking advantage
               of Plaintiff’s lack of knowledge, ability, experience, or capacity to a grossly
               unfair degree and/or that resulted in a gross disparity between the value
               received and consideration paid; and
                        g. Defendant violated Section 17.50(a)(4) of the Texas Business and
               Commerce Code by using or employing an act or practice in violation of
               Chapter 541 of the Texas Insurance Code through its failure “in good faith
               to effectuate prompt, fair, and equitable settlement of claims” and to compel
               its policyholder to institute this lawsuit to recover the amount due under the
               Policy by offer substantially less than the amount ultimately recovered.


       7.3     Plaintiff also sueS to recover court costs and reasonable attorneys’ fees pursuant to

Section 17.50(d) of the Texas Business and Commerce Code.

             VIII. VIOLATIONS OF TEXAS INSURANCE CODE SECTION 542

       8.1     Plaintiff adopts the foregoing allegations set forth above. Plaintiff filed a claim

under the Policy, gave proper notice of its claim to Defendant, Defendant is liable for the claim

and more than sixty (60) days have passed after Defendant received all reasonably requested and

required items from Plaintiff. Plaintiff has been compelled to engage the services of the

undersigned attorneys for the prosecution and collection of the sums pursuant to its claim.

Accordingly, Defendant has violated Chapter 542 of the Texas Insurance Code by not timely

paying the claim, and Plaintiff is entitled to recover from Defendant damages in addition to the

amount payable under the Policy, together with reasonable attorneys’ fees in the preparation and

trial of this action, including any appeals to the Court of Appeals or the Supreme Court of Texas.




PLAINTIFF’S ORIGINAL PETITION AND REQUESTS FOR DISCLOSURE                                    PAGE 5
  Case 6:20-cv-00242-JDK Document 2 Filed 05/08/20 Page 6 of 7 PageID #: 37



                                      IX.
              VIOLATIONS OF TEXAS INSURANCE CODE SECTION 541 AND
              BREACH OF THE DUTY OF GOOD FAITH AND FAIR DEALING

        9.1     Plaintiff would additionally show that from the time its claim was presented to

Defendant, and given the voluminous evidence presented demonstrating the need for total roof

replacement, Defendant’s liability to pay the full claim was more than reasonably clear. Defendant

failed to conduct a reasonable and proper investigation of the claim even when presented with

sufficient evidence from Plaintiff demonstrating the extent of the damage to the Property. Upon

the denial of full coverage, Defendant breached its insurance contract with Plaintiff. Due to the

special relationship arising between Defendant and Plaintiff upon entering the insurance contract,

Defendant’s wrongful withholding of benefits due under the Policy constitutes a breach of the duty

of good faith and fair dealing between the parties to the insurance contract in violation of the

common law duty of good faith and fair dealing and §541 of the Texas Insurance Code.

                                            X. INTEREST

        10.1    Plaintiff would further show the Court that it is entitled to recover both prejudgment

interest and post-judgment interest as provided by law.

                                XI. DEMAND FOR JURY TRIAL

        11.1    Plaintiff hereby demands a jury trial of the above styled and numbered cause.

Plaintiff is entitled to a trial by jury pursuant to the Constitution of the State of Texas, Art. 1, §15,

Art. 5, §10 and Texas Rule of Civil Procedure 216. Payment of a jury fee accompanied the filing

of this Petition.




PLAINTIFF’S ORIGINAL PETITION AND REQUESTS FOR DISCLOSURE                                       PAGE 6
  Case 6:20-cv-00242-JDK Document 2 Filed 05/08/20 Page 7 of 7 PageID #: 38



                              XII. REQUESTS FOR DISCLOSURE

       11.1   Pursuant to Texas Rule of Civil Procedure 194, Defendant is requested to disclose

within fifty (50) days of service of this request, the information or material described in Texas

Rule of Civil Procedure 194.2.

                                    REQUEST FOR RELIEF

       WHEREFORE, PREMISES CONSIDERED, Plaintiff, YIN INVESTMENTS USA, L.P.,

requests that judgment be entered against Defendant, ASPEN AMERICAN INSURANCE

COMPANY, and upon final trial, Plaintiff have and recover from Defendant:

       1.     Damages as set forth herein;

       2.     Pre-judgment and post-judgment interest at the highest rate allowed by law until

              paid in full;

       3.     Costs of suit;

       4.     An award of reasonable attorneys’ fees; and

       5.     For such other and further relief in law and in equity to which Plaintiff may show

              itself justly entitled.

                                        Respectfully submitted,


                                        /s/ Randal L. Dean
                                        Randal L. Dean, SBN 00789249
                                        E: RDean@BrownPruitt.com
                                        Daniel J. Paret, SBN 24088181
                                        E: DParet@BrownPruitt.com
                                        Brown Pruitt Wambsganss Dean
                                        Forman & Moore, P.C.
                                        201 Main Street, Suite 801
                                        Fort Worth, Texas 76102
                                        T: (817) 338-4888; F: (817) 338-0700

                                        ATTORNEYS FOR PLAINTIFF
                                        YIN INVESTMENTS USA, L.P.



PLAINTIFF’S ORIGINAL PETITION AND REQUESTS FOR DISCLOSURE                                PAGE 7
